                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION



THE LAW FUNDER, L.L.C.,
                                                    Civil Action No.: 7:14-cv-00981
                                       Plaintiff,

                 v.

SERGIO MUÑOZ, JR., et al.,
                                             Ho
                                    Defendants.




                          PLAINTIFF’S PRETRIAL MEMORANDUM

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

          Now comes THE LAW FUNDER, LLC, Plaintiff herein, and hereby certifies the filing of

the following documents in connection with the Joint Pre-Trial Order submitted by the Parties on

February 12, 2021:


          Plaintiff hereby certifies that the following Documents have been filed by Plaintiff and/or

Defendants herein:

1. Joint Pre-Trial Order filed as Document No. 163 in this Case filed by Plaintiff and Defendants
herein;
2. Plaintiff’s Exhibit List filed as Document No. 165 in this Case;
3. Plaintiff’s Witness List filed as Document No. 165 in this Case;
4. Plaintiff’s Proposed Jury Instructions and Definitions which were filed by Defendants as
 Document No. 164 and adopted and incorporated by Plaintiff herein; and
5. Joint Jury Questionnaire filed as Document No. 160-1 filed by Plaintiff and Defendants.
                                                     Respectfully submitted,


                                                     By:. /s/ J. Francisco Tinoco

                                                         J. Francisco Tinoco, Esq.
                                                         LAW OFFICE OF J. FRANCISCO TINOCO, P.C.
                                                         200 SOUTH 10TH STREET
                                                         SUITE 802
                                                         MCALLEN, TX 78501
                                                         Telephone - (956) 683-8300
                                                         Facsimile - (956) 683-8305
                                                         Texas Bar No.: 24067418
                                                         Federal ID No. 873188


                                                     ATTORNEY FOR PLAINTIFF
                                                     THE LAW FUNDER, LLC




                                CERTIFICATE OF SERVICE

       I, J. Francisco Tinoco, certify that on the 12th day of February 2021, a copy of the foregoing

Plaintiff’s Pre-Trial Memorandum was served by Notification of Electronic Filing upon the clerk

of the Court, and Francisco J. Rodriguez, Law Office of Francisco J. Rodriguez, 1111 West

Nolana, McAllen, Texas 78504 and John Carroll, Attorney At Law, 111 West Olmos Drive, San

Antonio, Texas 78212, will receive notification of such filing through CM/ECF.


                                 By: /s/     J. Francisco Tinoco
                                     J. Francisco Tinoco, Esq.


                                                 2
